    Case 8-20-70948-reg     Doc 66-1    Filed 01/12/21   Entered 01/12/21 11:55:52




     BK GLOBAL REAL ESTATE BROKERAGE LISTING AGREEMENT

This Real Estate Brokerage Listing Agreement (“Agreement”) is between

Robert L. Pryor as trustee (“Trustee”) of the bankruptcy estate (the “Estate”) of Sheryl
Stark, (the “Debtor”) and BK Global Real Estate Services LLC (“Broker”).

Authority to Sell Property: Trustee gives Broker the right to be the EXCLUSIVE
BROKER in the sale of the real property (collectively “Property”) described below:

175 BURTON LN LAWRENCE, NY 11559

Upon full execution of a contract for sale and purchase of the Property and court
approval, all rights and obligations of this Agreement will automatically extend
through the date of the actual closing of the sales contract. Trustee and Broker
acknowledge that this Agreement does not guarantee a sale. This Property will be
offered to any person without regard to race, color, religion, sex, handicap, familial
status, national origin, or any other factor protected by federal, state, or local law.
Trustee certifies and represents that she/he/it is legally entitled to convey the
Property and all improvements.

Price: The starting listing price of the property will be: $2,100,000. If there are no
acceptable offers after 15 days, the list price will be reduced 5% and will reoccur every
15 days until the listing expires or if an acceptable offer is received.

Brokers Obligations: Broker will assist the Trustee to make commercially
reasonable efforts to procure the consent and agreement of the senior mortgagee
(“Secured Creditor”) to:

   a) Sell the Property under 11 U.S.C. § 363(b) to whichever third party you
      determine to have made the best qualified offer during a public sale approved
      by the court or agree to 11 U.S.C. § 363(k) and place a credit bid on the
      Property from the estate;

   b) Release its lien with respect to the Property; and

   c) Agree to a 11 U.S.C. § 506 surcharge to (x) pay our fee and expenses, any
      commission payable to the local real estate broker and all other fees and
      expenses associated with the sale, and (y) provide a carve-out for the benefit of
      allowed unsecured creditors of the estate.
    Case 8-20-70948-reg     Doc 66-1    Filed 01/12/21   Entered 01/12/21 11:55:52




Brokers Duties: Broker or associated real estate professional duties will include but
will not be limited to the following services;

   •   Researching the real estate, running title and lien searches to identify creditors
       for resolution and any title issues.
   •   Advising the trustee of any issues and discuss potential resolutions.
   •   Conducting the resolutions under the trustee’s direction.
   •   Assisting the trustee in the collection of documents and information for
       employment.
   •   Making and identifying the correct contact with the secured creditors.
   •   Notifying the secured creditor of the upcoming sale and identifying servicer
       requirements.
   •   Assisting the trustee in establishing market value and negotiating with the
       Servicer an acceptable sales price and establishing a carve-out.
   •   Development of online marketing, email campaign and full nationwide
       marketing services.
   •   Conducting an online sale.
   •   Use of the BK Global technology platform.
   •   Assist the trustee in the review of all offers and coordinate the final
       documentation of the offer accepted by the trustee.
   •   Managing contract requirements such as inspections, appraisals and HOA
       applications.
   •   Coordinating closings and assisting the trustee in the collection of required
       information for court filing.
   •   Closing the transaction and ensure the estate has received the appropriate
       funds.
   •   Inspecting the property and completing a broker’s price opinion.
   •   Listing the property in the multiple listing service (MLS).
   •   Posting a for sale sign in the yard and coordinating showings.

Trustee Obligations: In consideration of Broker’s obligations, Trustee agrees to:

   a) Cooperate with Broker in carrying out the purpose of this Agreement
   b) Assist in making the Property available for Broker to show during reasonable
      times.
   c) File all court motions and documents to seek approval of any sale.



Term of Agreement: The term of this Agreement will commence when signed by
the Trustee and approved by the Court. This Agreement will automatically
terminate upon the closing of the sale of the Property, or it may be terminated by
either party for any or no reason after 180 days from commencement. In addition,
this Agreement will be terminated if the Trustee files a Report of No Distribution,
Case 8-20-70948-reg   Doc 66-1   Filed 01/12/21   Entered 01/12/21 11:55:52
